Citation Nr: 0206204	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.

This matter came before the Board of Veterans Appeals' 
(Board) on appeal from a decision of February 1998 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The Board remanded the case for additional development in 
February 2001.  The requested development has since been 
completed, and the case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim and the evidence necessary to substantiate it.

2.  Hypertension was noted upon examination for entrance into 
service in June 1962.

3.  The pre-existing hypertension, although it was 
symptomatic during the veteran's period of active service, 
did not increase in severity as a result of military service.


CONCLUSION OF LAW

Hypertension clearly and unmistakably preexisted military 
service and was not incurred in service or aggravated 
thereby.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Therefore, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations have been fulfilled.  The claim has 
been considered on the merits, and not solely based on well 
groundedness.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and what evidence was of 
record.  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran declined a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  Available post-service treatment records 
have also been obtained.  A VA medical opinion regarding the 
etiology of his hypertension has been obtained.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence that exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular-renal disease, including 
hypertension is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993).  See also Beverly v. Brown, 9 Vet. App. 402 (1996) 
(which held that a veteran is not entitled to service 
connection for aggravation of a pre-service knee disorder 
where the veteran experienced some pain and stiffness in the 
knee during service, but there was no evidence to show that 
the veteran experienced persistent worsening of his knee 
condition in service, and in fact, the record showed that the 
veteran's knee condition actually improved while he was in 
service).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d). 

III.  Background Information

The report of a pre-induction medical examination conducted 
in June 1962 shows that veteran was diagnosed with 
hypertension and disqualified from entering service.  At that 
time, blood pressure readings of 150/96, 154/96, and 154/100 
were recorded.  It was noted that he would be rechecked after 
treatment.  A notation on the examination report which was 
added in July 1962 shows that the veteran was re-evaluated, 
and was found to be qualified for service.  Medical records 
filed by the veteran show a blood pressure reading of 126/74 
taken in July 1962.  

The report of a medical history given by the veteran in 
December 1962 in connection with examination for the purpose 
of entering airborne indicates that he denied having high or 
low blood pressure.  A medical examination from December 1962 
recorded a blood pressure reading of 140/90.  

In April 1963, the veteran was hospitalized in service for a 
tonsillectomy.  Records from during that hospitalization 
indicate that the veteran had several elevated blood pressure 
readings.  On April 15, it was noted that his readings were 
186/110 at "0940" after returning from surgery, 162/118 at 
"1120" returning from the recovery ward, 155/96 at "2000" 
hours, and 158/94 at "2400" hours.  Another sheet documents 
the veteran's postanesthetic visits and also contains 
elevated readings such as 162/118 taken at "1130" hours.   

A service treatment record dated in October 1963 shows that 
the veteran complained of having burning and excessive tears 
with headaches for two weeks.  The impression was that he 
might need refraction.  A record dated in November 1963 shows 
that after further eye examination it was noted that a 
prescription was not indicated.  

The report of a medical history given by the veteran in 
September 1965 for the purpose of his separation from service 
shows that he denied having high or low blood pressure.  

A post-service blood pressure reading taken in April 1966 was 
124/96.  No diagnosis was noted.

Private medical records from 1981 to 1985, and also from 1995 
to 1997, contain outpatient treatment reports showing the 
veteran under treatment for hypertension.  The post-service 
evidence which is of record reflects treatment for 
hypertension, but do not contain any history or medical 
opinion that the disorder is related to service.

The veteran wrote early in 2001 that he received an athletic 
scholarship for college from 1966 to 1970, that he went to 
work for a railroad in 1970 until 1982 and briefly in the 
National Guard in 1973.  He recalled left knee, left arm 
injuries in referring to this period.  His remarks regarding 
blood pressure were directed to his military service. 

Finally, a VA medical opinion report dated in September 2001 
shows that the examiner reviewed the veteran's claims file 
including his service medical records.  After doing so, he 
made the following comments:

I would first state that, it appears that, from 
reviewing the veteran's clinical chart that the 
diagnosis of hypertension is not a question and his 
current medications to treat hypertension include 
Maxzide one tablet every day, fosinopril 20 mg 
every day, atenolol 50 mg one every day, and 
Procardia XL 90 mg on tablet every day.  The 
veteran believes that he first began receiving 
medications for his high blood pressure in 1980.  
He denies any history of heart attacks or strokes.  
I have reviewed his service medical records and C-
file as mentioned above.  The veteran's 
preinduction physical paper work lists elevated 
blood pressure readings.  There are three readings 
total, sitting, his blood pressure was 150/96 mmHg, 
his recumbent blood pressure was 154/96 mmHg, and 
standing his blood pressure was 154/100mmHg.  In 
the note section #73, on the same physical, an 
overstamp was done and a notation to "[See] 
letter."  Apparently, he was disqualified because 
of hypertension on his initial preinduction 
physical.  He was then sent to a local physician.  
He was apparently familiar with the patient [and] 
wrote a letter on his behalf, stating that he did 
not have hypertension and he was granted entry into 
the service.  The veteran a year later was an 
inpatient and coincidentally had documentation of 
elevated blood pressure during his admission.  The 
paper work [done at that time], is in his C-file, 
[and] includes a page that is labeled as 
preanesthetic summary.  There is not clear dating 
on that single particular form under the section of 
postanesthetic visits.  His lists record all 
pertinent complications.  There is a serial list of 
elevated blood pressure readings in a time interval 
that appears to be between 10 and 15-minute 
increments, but it is hard to make out.  In any 
case, the blood pressure readings appear to be as 
elevated as high as 186 systolic and 118 diastolic.  
Now in commenting about that particular sheet 
inpatient wise, certainly medications given around 
the time of surgery may have the side effect [of 
elevating] blood pressure.  The circumstance of 
elevated blood pressure in this setting is not 
clear in any of the paper work that I could find in 
his C-file.  Also, the stresses of surgery cause 
temporary changes in a person's blood pressure.  So 
in any case the blood pressure readings from that 
time period do not seem to be a reliable indicator 
of the veteran's overall blood pressure state.  
Typically, blood pressure is not considered to be 
consistently abnormally high until that is taken 
over several days in a row and documented [a]fter 
the veteran has had a period of rest usually 15 
minutes in the waiting area, has not smoked a 
cigarette in that last 30 minutes, has not consumed 
a meal or drank liquids within 15 to 30 minutes.  
Of course, those are today's standards and I cannot 
comment on the standard of the early 1960s.  I 
believe intuitively one would say that if the blood 
pressure readings from 1963 as an inpatient are 
elevated and indicative in any way of an underlying 
state of hypertension then the preinduction 
physical measurements a year earlier in 06/62 and 
well documented with three different readings must 
also be considered to be a reliable indicator of a 
hypertension state.  It would be my opinion in 
review of the veteran's case that he clearly has 
now essential hypertension.  It would also be my 
opinion that he seems to have had it most of his 
adult life.  [portion deleted]

It is my opinion that the veteran's hypertension 
was in no way the result of any traumatic episodes 
or treatment of any traumatic episode during his 
active duty service and there is no acceptable 
medical basis for secondary hypertension due to 
trauma or treatment of trauma for a long term 
diagnosis that I know of.  Again certainly during 
the preoperative period surrounding the time of 
trauma, blood pressure may fluctuate either high or 
low, but it is transitory and not a cause of a 
permanent hypertension state.  My medical opinion 
is that the approximate date of onset of 
hypertension was prior to joining the Military 
Service, given the blood pressure readings recorded 
on his preinduction physical of 06/1962.  I believe 
that hypertension persisted through his active duty 
service period and beyond, and has continued to 
progress and is now currently treated with several 
different blood pressure medications.  

IV.  Analysis

The veteran contends that the RO made a mistake by denying 
his claim for service connection for heart disease.  He 
asserts that he was treated for symptoms of that disorder 
during service and within the presumptive period after 
service.  He asserts that he had a number of extremely high 
blood pressure readings during service, especially during a 
one week hospitalization in 1963 when he had a tonsillectomy.  

After considering all of the evidence which is of record, the 
Board finds that hypertension was noted upon examination for 
entrance into service in June 1962.  This is demonstrated by 
the elevated readings noted on the pre-induction examination, 
the diagnosis of hypertension noted on that same examination, 
and by the VA opinion of September 2001 which is to the 
effect that the veteran's hypertension existed prior to 
service.  Although the disorder apparently responded to 
treatment to the extent that the veteran could be accepted 
into service, this does not alter the fact that the disorder 
was documented as existing prior to service.  

The Board further finds that the veteran's pre-existing 
hypertension did not increase in severity during service.  
Although elevated blood pressure readings were noted in 
service during the period of time when the veteran underwent 
surgery for removal of his tonsils, the VA examiner has 
indicated that such readings were not indicative of anything 
other than a transitory state.  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Jensen, supra.  

The Board also notes that although the veteran has stated 
that he believes that the symptoms of burning eyes and 
headaches which were noted in service in October 1963 were 
actually symptoms of hypertension, the veteran is not 
qualified to offer such a conclusion.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  With 
respect to the single blood pressure reading noted within a 
year after service, the Board notes that it was no higher 
than the three readings noted on his pre-service entrance 
examination.  Accordingly, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.

In summary, VA met the burden of proof to rebut the 
presumption of soundness.  Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994), holding that the presumption of soundness could be 
rebutted by clear and unmistakable evidence consisting only 
of an appellant's own admissions of a preservice disability.  
Here, there is hypertension, diagnosed on the service 
entrance examination, and initially found to be 
disqualifying.  This is much significant evidence since it is 
the result of comprehensive medical examination.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

This evidence the Board finds constitutes clear and 
unmistakable evidence as contemplated in the law and 
regulations to rebut the presumption of soundness.  Further, 
in order to rebut the presumption of sound condition 
properly, there is no requirement that the record must 
contain preservice medical evidence or that rebuttal of the 
presumption of sound condition can be based only on 
preservice evidence.  See Harris v. West, 203 F.3d 1347, 1351 
(Fed. Cir. 2000) (holding there is no absolute rule in the 
statute, the regulation, or the case law requiring 
contemporaneous preservice clinical evidence or recorded 
history before the presumption of sound condition may be 
rebutted).  



Turning to the issue of aggravation, the veteran has not 
shown an increase in preexisting disability, and the VA 
medical opinion accounted for the readings during service not 
as a worsening of the disability but as, in essence, a 
temporary flare-up of symptoms associated with the disability 
and circumstances of treatment.  See 38 U.S.C.A. § 1153; see 
also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991) ("increase" in 
disability during service does not include temporary or 
intermittent flare-ups of a preexisting condition and such 
are not considered inservice aggravation). 

As noted previously he also reported having received an 
athletic scholarship during four years of college after 
military service, and employment for many years after than 
without reference to hypertension as a limiting factor.  See 
Vanerson v. West, 12 Vet. App. 254, 261-62 (1999).  When 
examined in its entirety, the Board must conclude that the 
appellant's service did not aggravate his preexisting 
hypertension.  See Maxson v. West, 12 Vet. App. 453, 458-59 
(1999) (holding evidence showing permanent increase in 
disability during service is required and consideration of a 
presumption of aggravation is not for consideration until 
permanent increase in disability has been established).  The 
VA medical opinion, which is not opposed by any competent 
medical opinion, in essence supports the conclusions that the 
disability was not aggravated and that a temporary flare-up 
rather than permanent increase occurred during the period of 
military service.  See Sondel v. West, 13 Vet. App. 213, 219-
20 (1999); Hunt, supra.  


ORDER

Entitlement to service connection for hypertension is denied.


		
	MARK J. SWIATEK 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

